internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp 2-plr-120890-98 date date re acquiring sub target busine sec_1 date state a plr-120890-98 dear this is in reply to your letter dated date requesting that we rule on a significant federal_income_tax subissue present in a proposed transaction see sec_3 of revproc_99_3 1999_1_irb_103 the facts submitted for consideration are substantially as set forth below sub was organized by acquiring which is engaged in busine sec_1 solely to acquire target which is engaged in busine sec_2 on date under applicable state law sub merged into target pursuant to an agreement and plan_of_reorganization first- step merger acquiring proposes to merge target with and into acquiring in accordance the laws of state a and state b second-step merger on or before date the following representations have been made by the taxpayer in connection with the proposed transaction a the first-step merger viewed independently of the second-step merger qualifies as a reorganization under sec_368 and sec_368 b the second-step merger will qualify as a statutory merger under applicable state law and if viewed independently of the first-step merger would qualify as a liquidation under sec_332 c if target had not merged with sub in the first-step merger but had instead merged directly with and into acquiring then such merger would have qualified as a reorganization under sec_368 pursuant to sec_3 of revproc_99_3 1999_1_irb_106 the internal_revenue_service will not rule as to whether a proposed transaction qualifies under sec_368 by reason of a e however the service has discretion to rule on significant subissues that must be resolved to determine whether a transaction qualifies under sec_368 accordingly based on the information submitted and the representations made and provided that the first-step merger and second-step merger are treated as steps in an integrated_plan under the step_transaction_doctrine we rule as follows the first-step merger and second-step merger will be treated as if acquiring had directly acquired target’s assets through a statutory merger as that term is used in sec_368 rev_rul c b plr-120890-98 we express no opinion about whether the first-step merger and second-step merger are steps in an integrated_plan we also express no opinion about whether either merger is a reorganization under sec_368 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely assistant chief_counsel corporate by richard l osborne senior technician reviewer branch
